     Case 3:20-cv-02100-GPC-AHG Document 27 Filed 02/24/21 PageID.344 Page 1 of 8




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    BRIAN THOMAS MATHEIS,                               Case No.: 20-cv-2100-GPC-AHG
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S
13    v.                                                  MOTION FOR TEMPORARY
                                                          RESTRAINING ORDER AND
14    CDCR et al.,
                                                          PRELIMINARY INJUNCTION
15                                    Defendants.
                                                          [ECF No. 11]
16
17         Plaintiff, currently incarcerated at Richard J. Donovan Correctional Facility
18   (“RJD”) and proceeding pro se, filed this Motion for Temporary Restraining Order and
19   Preliminary Injunction (“Motion”). ECF No. 11. In general, the Motion requests the
20   Court to: (1) order Defendants and related persons to cease and desist any retaliatory acts
21   against Plaintiff; (2) order Defendants to transfer Plaintiff to a different California
22   Department of Corrections and Rehabilitation (“CDCR”) Level III institution; and (3)
23   issue a protection order for those who provided supporting declarations for Plaintiff.
24   Upon considering the Motion and the related papers, the Court DENIES the Motion.
25   ///
26
27
                                                      1
28                                                                                20-cv-2100-GPC-AHG
     Case 3:20-cv-02100-GPC-AHG Document 27 Filed 02/24/21 PageID.345 Page 2 of 8




 1       I.   BACKGROUND
 2            A.    Factual Background
 3            Relevant to this Motion, Plaintiff alleges the following.1 On September 21, 2019,
 4   Defendant Sergeant C. Godinez (“Defendant Godinez”) arrived at Plaintiff’s cell to
 5   interview him about a grievance he had filed regarding missing property. After
 6   instructing Plaintiff’s cellmate to leave, Defendant Godinez sexually abused and harassed
 7   Plaintiff, and told him to withdraw his grievance or else Defendant Godinez would
 8   falsely accuse Plaintiff of having nails in the cell. ECF No. 1 at 4–5. 2 On January 11,
 9   2020, Defendant Godinez once again sexually abused and harassed Plaintiff, this time in
10   an isolation cage at the facility gym. Plaintiff returned to his cell and found that more
11   property was either missing or was outside of his cell door “on the tier.” Id. at 6.
12            On January 15, 2020, Plaintiff filed his first grievance related to Defendant
13   Godinez. This grievance solely alleges the theft of Plaintiff’s property on January 11,
14   2020. ECF No. 5 at 16–18.
15            On February 10, 2020, Plaintiff filed his grievance specifically alleging that
16   Defendant Godinez sexually abused and harassed him on September 21, 2019 and
17   January 11, 2020. ECF No. 5 at 43–46. Investigations were subsequently conducted,
18   including interviewing two witnesses Plaintiff identified. According to the investigation,
19   both witnesses contradicted Plaintiff’s allegations, and testified that Defendant Godinez
20   did nothing wrong. See ECF No. 19-3 at 3. Ultimately the investigations concluded that
21   Plaintiff’s allegations were unfounded. Id. at 7, 9.
22
23
24   1
      The Court provides additional details of Plaintiff’s Complaint in its January 5, 2021
25   Order, ECF No. 8.
26   2
      References to specific page numbers in a document filed in this case correspond to the
     page numbers assigned by the Court’s Electronic Case Filing (“ECF”) system.
27
                                                     2
28                                                                                20-cv-2100-GPC-AHG
     Case 3:20-cv-02100-GPC-AHG Document 27 Filed 02/24/21 PageID.346 Page 3 of 8




 1         B.      Procedural Background
 2         On October 22, 2020, Plaintiff filed the Complaint pursuant to 42 U.S.C. § 1983.
 3   ECF No. 1. The Complaint accuses Defendant Godinez of sexual abuse and harassment,
 4   planting weapons in Plaintiff’s cell, stealing his appliances, coercion, intimidation, and
 5   retaliation. In addition, Plaintiff generally alleges that Sergeant L.J. Rodriguez,
 6   Lieutenant R. Calvert, RJD Warden Marcus Pollard (“Defendant Pollard”), and Secretary
 7   of CDCR Kathleen Allison failed to act, respond, or investigate reports of misconduct
 8   made against Defendant Godinez.
 9         On January 28, 2021, nunc pro tunc January 26, 2021, Plaintiff filed the instant
10   Motion. ECF No. 11. The Motion, backed by sworn declarations of fellow inmates and
11   other documents, claims that ever since “Defendants and prison staff” have become
12   aware of Plaintiff’s Complaint, “Plaintiff has been subjected to multiple levels of
13   retaliation, harassment, threats of violence including death, personal property being
14   taken, excessive cell searches, and denied the right to be put up for transfer at plaintiff’s
15   classification committee, three weeks after the whole committee had already
16   recommended the transfer of plaintiff.” Id. at 1. The Motion requests that “this Court
17   order defendants, their successors, agents, employees, and all persons acting in concert
18   with them to cease and desist the harassment, threats, and unjust property confiscation
19   being inflicted on plaintiff and order defendants to immediately transfer plaintiff to a
20   different CDCR Level III institution.” Id. at 2. The Motion also requests the Court to
21   issue a protection order for all those who have submitted declarations on Plaintiff’s
22   behalf. Id.
23         On February 9, 2021, Defendant Pollard filed an Opposition. ECF No. 19. Of
24   note, the Opposition indicates that Defendant Godinez is no longer assigned to (nor does
25   he have access to) the areas where Plaintiff is incarcerated. See id. at 12; see also ECF
26   No. 1 at 9 (alleging that Defendant Godinez “is now out of the institution on leave”). In
27
                                                    3
28                                                                                20-cv-2100-GPC-AHG
     Case 3:20-cv-02100-GPC-AHG Document 27 Filed 02/24/21 PageID.347 Page 4 of 8




 1   addition, “since January 9, 2021, all correctional officers at Donovan [RJD] wear body
 2   cameras while on duty.” ECF No. 19 at 13.
 3          Plaintiff filed his Reply on February 17, 2021. ECF No. 22. In addition, one of
 4   the declarants, Mr. Michael Angelo Lena, see ECF No. 11 at 20, filed a Letter nunc pro
 5   tunc February 11, 2021. ECF No. 21. Along with various claims against RJD and
 6   CDCR, Mr. Lena states that he too fears retaliation from the RJD staff for submitting the
 7   declaration in support of Plaintiff, see id. at 1.
 8          On February 22, 2021, Defendant Pollard filed an Ex Parte Application for Leave
 9   to File an Amended Declaration of Defendant Godinez, attempting to correct a
10   typographical error. ECF No. 24. The Court granted the Application. ECF No. 25.
11          The Court held a hearing on the Motion on February 23, 2021. ECF No. 26.
12    II.   DISCUSSION
13          The Court declines to grant Plaintiff’s Motion for two reasons. First, the Motion is
14   asking the Court to enjoin parties outside of the Complaint based on allegations not pled
15   in the Complaint. The Court lacks the jurisdiction and authority to do so. Second, even
16   if the Court had such jurisdiction and authority, Plaintiff’s Motion fails. A preliminary
17   injunction is “an extraordinary remedy that may only be awarded upon a clear showing
18   that the plaintiff is entitled to such relief.” Winter v. NRDC, 555 U.S. 7, 22, 129 S. Ct.
19   365, 376, 172 L. Ed. 2d 249 (2008) (citation omitted). In analyzing the factors to grant
20   such relief, the Court finds that Plaintiff failed to make such “clear showing” that would
21   warrant a preliminary injunction or temporary restraining order.
22          A.    Jurisdiction and Authority to Issue the Injunction
23          Plaintiff’s Motion is based on the claim that “[s]ince Defendants and prison staff
24   here have become aware of plaintiff’s complaint against them that is before this Court,
25   Plaintiff has been subjected to multiple levels of retaliation.” ECF No. 11 at 1. However,
26   Plaintiff’s supporting documents and Reply brief identify “staff members” as retaliating
27
                                                     4
28                                                                               20-cv-2100-GPC-AHG
     Case 3:20-cv-02100-GPC-AHG Document 27 Filed 02/24/21 PageID.348 Page 5 of 8




 1   against Plaintiff and “other inmates” as harassing Plaintiff, but not any of the named-
 2   Defendants. ECF No. 11 at 13–22; ECF No. 22 at 4. These allegations against “staff
 3   members” and “other inmates” are not part of the original Complaint. And no part of the
 4   Motion alleges that the named-Defendants are directing the retaliation or failing to
 5   remedy the situation after becoming aware of the retaliation. In fact, the main Defendant,
 6   Defendant Godinez, cannot access the areas where Plaintiff is incarcerated.
 7         These shortcomings present two hurdles, preventing the Court from issuing a
 8   preliminary injunction or temporary restraining order. First, the Court lacks jurisdiction
 9   to issue any cease-and-desist order or protective order against any unnamed party. See
10   Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 110 (1969) (declining to
11   enjoin an unnamed party that was neither served nor formally appeared at trial because
12   the court lacked jurisdiction over the party); see also Fed. R. Civ. P. 65(a), (b) (limiting
13   the court’s authority to issue preliminary injunctions and temporary restraining orders to
14   those against “the adverse party”). “A federal court may issue an injunction if it has
15   personal jurisdiction over the parties and subject matter jurisdiction over the claim; it
16   may not attempt to determine the rights of persons not before the court.” Zepeda v. U.S.
17   INS, 753 F.2d 719, 727 (9th Cir. 1983). Since the persons allegedly committing the
18   retaliation are staff and other inmates of RJD—i.e., those who are not listed as a
19   defendant in the Complaint—the Court has no authority to issue a preliminary injunction
20   or temporary restraining order against them.
21         Second, “[w]hen a plaintiff seeks injunctive relief based on claims not pled in the
22   complaint, the court does not have the authority to issue an injunction.” Pac. Radiation
23   Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015). “A court’s
24   equitable power lies only over the merits of the case or controversy before it.” Id. Thus
25   for a preliminary injunction or temporary restraining order, “there must exist a
26   relationship between the injury claimed in a motion for injunctive relief and the conduct
27
                                                    5
28                                                                                20-cv-2100-GPC-AHG
     Case 3:20-cv-02100-GPC-AHG Document 27 Filed 02/24/21 PageID.349 Page 6 of 8




 1   alleged in the underlying complaint.” Id. at 638. Specifically, courts consider requesting
 2   injunctive relief based on retaliation over filing the complaint to be “entirely different and
 3   separate” from the underlying complaint. See id. at 636.
 4         At minimum, Plaintiff would need to address these two defects by filing a
 5   supplemental pleading pursuant to Federal Rule of Civil Procedure 15(d) and re-noticing
 6   his motion for a preliminary injunction.
 7         B.     Four-Factor Analysis of the Requested Injunctive Relief
 8         But even if the Court had jurisdiction and authority to do so, an injunctive relief
 9   requested by the Motion is not warranted. To issue a preliminary injunction or temporary
10   restraining order, the Court analyzes four factors: (1) likelihood of success on the merits,
11   (2) likelihood of irreparable harm absent the relief, (3) balance of equities tipping in the
12   applicant’s favor, and (4) public interest. Winter v. NRDC, 555 U.S. 7, 20 (2008);
13   Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001)
14   (noting that preliminary injunction and temporary restraining order standards are
15   “substantially identical”). Upon considering each factor, the Court concludes that
16   Plaintiff failed to demonstrate the need to issue such “an extraordinary remedy.” Winter,
17   555 U.S. at 24.
18         First, Plaintiff is not likely to succeed on the merits. The Court parses out two
19   different issues for clarity. One is the retaliation allegations made in the Motion. This
20   fails for multiple reasons—the Court need not consider them since they are external to the
21   allegations in the Complaint, see McMichael v. Napa Cty., 709 F.2d 1268, 1273 n.4 (9th
22   Cir. 1983); the Motion’s allegations lack specificity in terms of who is retaliating against
23   Plaintiff; and Plaintiff failed to prove the five elements to establish a retaliation claim, see
24   Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005).
25         The other is the allegations made in the Complaint alone. Here the Court faces the
26   difficulty of pitting one declaration versus another. See, e.g., ECF No. 24-2 (denying
27
                                                    6
28                                                                                 20-cv-2100-GPC-AHG
     Case 3:20-cv-02100-GPC-AHG Document 27 Filed 02/24/21 PageID.350 Page 7 of 8




 1   Plaintiff’s allegations, including claims of sexual misconduct). What does appear to be
 2   true is that even the cell inmate witness—the one that Plaintiff himself provided as part of
 3   the investigations—contradicted Plaintiff’s assertions. See ECF No. 22 at 3. And as
 4   much as Plaintiff avers institutional bias, the only record in front of the Court at this
 5   moment is that Plaintiff’s allegations have been deemed “unfounded.” ECF No. 19-3 at
 6   7, 9. With the burden of persuasion lying on the applicant seeking injunctive relief, see
 7   Winter, 555 U.S. at 22 (requiring “a clear showing”), Plaintiff lacks the requisite facts to
 8   prevail on the merits. 3
 9         Second, Plaintiff failed to demonstrate irreparable injury absent the relief. First
10   and foremost, Defendant Godinez cannot access the areas where Plaintiff currently
11   inhabits. In addition, all RJD correctional officers must now wear body cameras, which
12   not only deters any tortious activity, it allows Plaintiff to specifically identify any staff
13   member or inmate who may/did retaliate against Plaintiff. The Court views much of the
14   Motion’s assertions of injury as too general and conclusory, especially when clearly
15   opportunities have existed to precisely identify the who, when, and where of Plaintiff’s
16   retaliation claims. See, e.g., ECF No. 11 at 13–18, 32 (presenting exhibits which are
17   signed or prepared by the staff members). Regarding Plaintiff’s proprietary interests, it
18   plainly does not satisfy the second factor—Plaintiff may be compensated upon the
19   resolution of this lawsuit.
20         The Court is thus ultimately left with Plaintiff’s claims of trauma from the alleged
21   sexual misconduct that occurred in September 2019 and January 2020. See ECF No. 22
22   at 5. The Court does not treat such harms (and allegations thereof) lightly. Nonetheless,
23
24
25   3
      And because Plaintiff is not likely to succeed on the merits regarding the main claim of
26   sexual abuse and harassment, the Court agrees with Defendant Pollard that the rest of the
     Complaint (such as allegations of retaliation or failure to respond) also falls.
27
                                                    7
28                                                                                 20-cv-2100-GPC-AHG
     Case 3:20-cv-02100-GPC-AHG Document 27 Filed 02/24/21 PageID.351 Page 8 of 8




 1   such is insufficient to establish that an irreparable injury will be incurred absent the
 2   granting of relief.
 3         Lastly, the balance of equities and public interest favor Defendants. “The duty to
 4   protect inmates’ constitutional rights . . . does not confer the power to manage prisons,
 5   for which courts are ill-equipped, or the capacity to second-guess prison administrators.
 6   Federal courts should not, in the name of the Constitution, become enmeshed in the
 7   minutiae of prison operations.” Toussaint v. McCarthy, 801 F.2d 1080, 1086 (9th Cir.
 8   1986), abrogated in part on other grounds by Sandin v. Conner, 515 U.S. 472, 482–83
 9   (1995). CDCR holds the “widest latitude in the dispatch of its own internal affairs.”
10   Gomez v. Vernon, 255 F.3d 1118, 1128 (9th Cir. 2001) (quoting Rizzo v. Goode, 423 U.S.
11   362 378–79 (1976)). The Court cannot substitute CDCR’s own judgment on what would
12   best serve the public interest, such as calculating whether transferring an inmate during
13   times of COVID-19 would be net beneficial. 4 See id. at 1129; see also 18 U.S.C. §
14   3626(a)(2) (constraining the courts’ preliminary injunction power, in which courts “shall
15   give substantial weight to any adverse impact on public safety or the operation of a
16   criminal justice system caused by the preliminary relief”).
17 III.    CONCLUSION
18         For the foregoing reasons, the Court DENIES Plaintiff’s Motion for Temporary
19   Restraining Order and Preliminary Injunction.
20         IT IS SO ORDERED.
21   Dated: February 23, 2021
22
23
24
25
26   4
      The Court declines to grant Defendant Pollard’s Request for Judicial Notice, ECF No.
     19-1, because the Court did not rely on the underlying documents to issue this Order.
27
                                                   8
28                                                                               20-cv-2100-GPC-AHG
